DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to papers filed on 2/8/2022.  Amendments made to the claims and the Applicant's remarks have been entered and considered.
Claims 1, 2, 4, 5, 8 and 14 have been amended.  Claims 17 and 18 are cancelled.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2022 has been entered.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a voicemail from Amanda Jackson (Registration Number 77,549) on 3/8/2022.



1. A motor assembly comprising: 
a stator assembly; 
a rotor assembly operatively coupled with the stator assembly; and 
a plurality of axial stator blades extending from a first leading edge of the stator assembly, wherein:
each axial stator blade of the plurality of axial stator blades has a generally curved shape as the stator blade extends from the first leading edge,
the plurality of axial [[fan]] stator blades is configured to convert, during operation, tangential kinetic energy of an airflow from the rotor assembly to a static pressure rise, and
a cross-section of the first leading edge of the stator assembly defines a wedge shape.

2. The motor assembly of claim 1, wherein the stator assembly comprises a stator ring mounted to a second leading edge of a stator housing, the stator ring comprising the plurality of axial stator blades extending from the first leading edge of the stator ring.

4. The motor assembly of claim 2, wherein each of said plurality of axial stator blades is arranged around and extending from the stator ring and arranged to wrap around a portion of the first leading edge of the stator ring.

5. The motor assembly of claim 2, wherein a cross-section of the first leading edge of the stator ring defines the wedge shape.

first leading edge of the stator ring is biased to control the ratio of airflow mass entering the outer gap and the inner gap.

14. A method of forming an electric motor, the method comprising: 
providing a stator ring having a plurality of axial stator blades, wherein the stator ring is configured to couple with a stator assembly of the electric motor; 
mounting the stator ring to the stator assembly such that the plurality of axial stator blades is arranged on a leading edge of the stator assembly, 
wherein:
each axial stator blade of the plurality of axial stator blades has a generally curved shape as the stator blade extends from the leading edge of the stator assembly, 
the plurality of axial stator blades is configured to convert, during operation, tangential kinetic energy of an airflow from a rotor assembly to a static pressure rise, and
a cross-section of a leading edge of the stator ring defines a wedge shape.

20. The method of claim 14, wherein each of said plurality of axial stator blades is arranged around and extending from the stator ring and arranged to wrap around a portion of [[a]] the leading edge of the stator ring.


Allowable Subject Matter
Claims 1-16, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1 and 14 is the inclusion of the limitations each axial stator blade has a generally .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached 549 M to F 10:30am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/ROBERT E MATES/Examiner, Art Unit 2832    


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832